39 So. 3d 585 (2010)
The LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT
v.
BAYOU FLEET, INC. and James M. Elsik.
No. 2010-C-1215.
Supreme Court of Louisiana.
July 2, 2010.
*586 Granted. Given the unique facts and circumstances of this case, we find defendant's correspondence was tantamount to formal discovery (request for production of documents). The serving of any discovery materials shall be considered a step in the prosecution or defense of an action for purposes of La.Code Civ. Proc. art. 561, notwithstanding such discovery materials are not filed in the record of the proceedings. La.Code Civ. Proc. art. 1474(C)(4). Accordingly, the judgment of the court of appeal is reversed and this matter is remanded to the district court for further proceedings.